Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claim 1. More specifically, the prior art fails to teach “at least one first heating device, which is directed into a running gear hollow formed by at least the first cladding part, connected to the at least first cladding part, said at least one first heating device being arranged along the longest extent of the at least one cladding in the direction of travel.” The Examiner agrees with the Applicant Arguments/Remarks filed 03/29/2022, in that, DE 102014215658 (“Weber-Loschnig”) fails to teach a first heating device directed into a running gear hollow formed by at least the first cladding part. Further, JP 201858434 A (“Yasutaka”) in view of WO 2014/206643A1 (“Kreuzweger”) also fails to teach this limitation because Yasutaka’s heating device (160) is designed to be suspended from the bogie frame (Fig. 1A) and is not designed to be inserted into a cladding arrangement in the running gear hollow. The Examiner disagrees with the Arguments/Remarks on page 7, second full paragraph, which state that there would be no reason to modify the teaching of Yasutaka based on the teachings of Kreuzweger. However, the Examiner concedes that it would require an improper degree of hindsight reasoning to adapt Yasutaka’s heating device to fit inside of Kreuzweger’s cladding arrangement in the running gear hollow. The Examiner agrees that “the skilled person would instead adapt the geometry of the device disclosed in Yasutaka than connect that device to a cladding” in that specific location (see Arguments/Remarks, page 7, first full paragraph). Thus, amended claim 1 is non-obvious and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617